UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-32494 BOIS d'ARC ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 20-1268553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 600 Travis Street, Suite 5200, Houston, Texas77002 (Address of principal executive offices) Telephone No.: (713) 228-0438 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of the registrant's common stock, par value $.01, as of November 6, 2007 was 66,467,000. BOIS d'ARC ENERGY, INC. QUARTERLY REPORT For The Quarter Ended September 30, 2007 INDEX Page PART I. Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations – Three Months and Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statement of Stockholders' Equity – Nine Months ended September 30, 2007 6 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Independent Accountants' Review Report 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information Item 6. Exhibits 19 Awareness Letter of Ernst & Young, LLP Section 302 Certification of the CEO Section 302 Certification of the CFO Certification of the CEO Pursuant to Section 906 Certification of the CFO Pursuant to Section 906 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 3 BOIS d'ARC ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (In thousands) ASSETS Cash and Cash Equivalents $ 14,746 $ 9,487 Accounts Receivable: Oil and gas sales 28,584 27,018 Joint interest operations 5,414 11,494 Prepaid Expenses 10,552 8,795 Total current assets 59,296 56,794 Property and Equipment: Unevaluated oil and gas properties 8,220 9,511 Proved oil and gas properties 333,316 331,019 Wells and related equipment and facilities 971,570 832,718 Accumulated depreciation, depletion and amortization (431,814 ) (348,643 ) Net oil and gas properties 881,292 824,605 Other Property and Equipment, net of accumulated depreciation of $1,764 and$1,311 as of September 30, 2007 and December 31, 2006, respectively 3,000 3,190 Other Assets 586 912 $ 944,174 $ 885,501 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term Debt $ 5,176 $ 3,250 Accounts Payable 40,450 60,776 Income Taxes Payable 655 3,867 Accrued Expenses 685 975 Total current liabilities 46,966 68,868 Long-term Debt 100,000 100,000 Deferred Income Taxes Payable 173,398 151,959 Reserve for Future Abandonment Costs 51,129 48,064 Total liabilities 371,493 368,891 Commitments and Contingencies Stockholders' Equity: Common stock – $0.01 par, 100,000,000 shares authorized, 66,467,000 and 66,433,500outstanding at September 30, 2007 and December 31, 2006, respectively 665 664 Additional paid-in capital 502,883 497,346 Retained earnings 69,133 18,600 Total stockholders' equity 572,681 516,610 $ 944,174 $ 885,501 The accompanying notes are an integral part of these statements. 4 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Oil and gas sales $ 87,987 $ 66,996 $ 255,215 $ 188,436 Operating expenses: Oil and gas operating 16,975 13,538 42,559 37,799 Exploration 4,335 8,069 33,058 16,318 Depreciation, depletion and amortization 28,279 21,732 85,573 52,620 Impairment 344 586 344 1,432 General and administrative, net 3,013 3,030 9,039 8,912 Total operating expenses 52,946 46,955 170,573 117,081 Income from operations 35,041 20,041 84,642 71,355 Other income (expenses): Interest income 154 115 397 241 Other income 115 142 389 469 Interest expense (2,453 ) (1,882 ) (7,048 ) (4,528 ) Total other expenses (2,184 ) (1,625 ) (6,262 ) (3,818 ) Income before income taxes 32,857 18,416 78,380 67,537 Provision for income taxes (11,628 ) (6,832 ) (27,847 ) (24,389 ) Net income $ 21,229 $ 11,584 $ 50,533 $ 43,148 Net income per share: Basic $ 0.32 $ 0.18 $ 0.77 $ 0.69 Diluted $ 0.32 $ 0.18 $ 0.75 $ 0.67 Weighted average common and common stock equivalent sharesoutstanding: Basic 65,529 63,548 65,270 62,806 Diluted 67,326 65,328 67,080 64,755 The accompanying notes are an integral part of these statements. 5 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Nine Months Ended September 30, 2007 (Unaudited) Common Stock(Shares) Common Stock– Par Value Additional Paid-in Capital RetainedEarnings Total (In thousands) Balance at January 1, 2007 66,434 $ 664 $ 497,346 $ 18,600 $ 516,610 Exercise of stock options 53 1 509 — 510 Stock-based compensation (20 ) — 5,005 — 5,005 Excess tax benefit from stock-based compensation — — 23 — 23 Net income — — — 50,533 50,533 Balance at September 30, 2007 66,467 $ 665 $ 502,883 $ 69,133 $ 572,681 The accompanying notes are an integral part of these statements. 6 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 50,533 $ 43,148 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes 21,374 20,960 Dry holes and leasehold impairments 27,984 13,171 Depreciation, depletion and amortization 85,573 52,620 Impairment 344 1,432 Stock-based compensation 5,005 4,712 Excess tax benefit from stock-based compensation (23 ) (29 ) Amortization of loan costs 246 171 Decrease in accounts receivable 4,514 5,976 Decrease (increase) in prepaid expenses 169 (3,175 ) Decrease in accounts payable and accrued expenses (19,716 ) (1,015 ) Net cash provided by operating activities 176,003 137,971 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (171,176 ) (196,048 ) Net cash used for investing activities (171,176 ) (196,048 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings 32,000 71,000 Principal payments on debt (32,000 ) (35,000 ) Excess tax benefit from stock-based compensation 23 29 Proceeds from issuance of common stock 510 35,990 Debt issuance costs (101 ) (154 ) Net cash provided by financing activities 432 71,865 Net increase in cash and cash equivalents 5,259 13,788 Cash and cash equivalents, beginning of period 9,487 12,043 Cash and cash equivalents at end of period $ 14,746 $ 25,831 The accompanying notes are an integral part of these statements. 7 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES– Basis of Presentation In management's opinion, the accompanying unaudited consolidated financial statements contain all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position of Bois d'Arc Energy, Inc. ("Bois d'Arc Energy" or the "Company") as of September 30, 2007and the related results of operations and cash flows of the Company for thethree months and nine months ended September 30, 2007 and 2006,and cash flows for the nine months ended September 30, 2007 and 2006. The accompanying unaudited consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading.These unaudited consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006. The results of operations for the three months and nine months ended September 30, 2007 are not necessarily an indication of the results expected for the full year. Asset Retirement Obligations Bois d'Arc Energy's asset retirement obligations relate to future plugging and abandonment expenses on its oil and gas properties and related facilities disposal.The following table summarizes the changes in the total estimated liability for asset retirement obligations during the nine months ended September 30, 2007 and 2006: Nine Months Ended September 30, 2007 2006 (In thousands) Future abandonment liability – beginning of period $ 48,064 $ 35,034 Accretion expense 2,293 1,695 Newwells drilled 847 819 Acquisition liabilities assumed — 3,314 Liabilities settled (75 ) — Future abandonment liability– end of period $ 51,129 $ 40,862 General and Administrative Expense General and administrative expense was reduced by operating fee income received of $1.3 million and $1.1 million for the three months ended September 30, 2007 and 2006, respectively.Operating fee income received, which reduced general and administrative expenses, was $4.0 million and $3.1 million for the nine months ended September 30, 2007 and 2006, respectively.The operating fee income is a reimbursement of the Company's general and administrative expense.General and administrative expense includes fees paid to Comstock Resources, Inc. ("Comstock") for accounting services under a services agreement of $15,000 for each of the three months ended September 30, 2007 and 2006, respectively, and $45,000 for each of the nine months ended September 30, 2007 and 2006, respectively. 8 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock-Based Compensation Bois d'Arc Energy accounts for employee stock-based compensation under the fair value method.Compensation cost is measured at the grant date based on the fair value of the award and is recognized over the award vesting period.During the three months ended September 30, 2007 and 2006, the Company recognized $1.6million and $1.7 million, respectively, in stock-based compensation expense within general and administrative expenses related to stock option and restricted stock grants.The Company recognized stock-based compensation expense of $5.0 million and $4.7 million during the nine months ended September 30, 2007 and 2006, respectively. The fair value of stock option grants is estimated on the date of the grant using a Black-Scholes option pricing model.Some of the inputs to the option valuation model are subjective, including assumptions regarding expected stock price volatility.Options to purchase 258,500 shares at a weighted average exercise price of $16.24 per share were granted during the nine months ended September 30, 2007.Assumptions used to value these stock options included expected volatility of 36.4%, expected lives of 4.5 years, a risk free interest rate of 4.9% and a dividend yield of zero.The fair value of the options awarded was determined to be $6.17 per option share.As of September 30, 2007, unrecognized compensation cost related to stock options of $8.9 million is expected to be recognized over a period of 5.2 years. As of September 30, 2007, the Company had 854,000 shares of unvested restricted stock outstanding at a weighted average grant date fair value of $6.80 per share.Total unrecognized compensation cost related to unvested restricted stock grants of $5.2 million as of September 30, 2007 is expected to be recognized over a period of 1.8 years. Income Taxes Deferred income taxes are provided to reflect the future tax consequences or benefits of differences between the tax basis of assets and liabilities and their reported amounts in the financial statements using enacted tax rates.The difference between the Company's customary rate of 35% and the effective tax rate of 36% for each of the three months and nine months ended September 30, 2007 is due to permanent book tax differences, primarily nondeductible stock-based compensation. The following is an analysis of the Company's consolidated income tax expense: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands) Current Provision $ 2,577 $ 960 $ 6,473 $ 3,429 Deferred Provision 9,051 5,872 21,374 20,960 Provision for Income Taxes $ 11,628 $ 6,832 $ 27,847 $ 24,389 9 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109" ("FIN 48"), which clarifies the accounting and disclosure for uncertainty in tax positions.The Company has analyzed its filing positions in all jurisdictions where it is required to file income tax returns for the open tax years in such jurisdictions.The Company has identified its federal income tax return and its state income tax returns in Texas and Louisiana, where it has operations, as "major" tax jurisdictions.The Company's federal income tax returns for the years subsequent to December 31, 2004 remain subject to examination.The Company's income tax returns in state income tax jurisdictions remain subject to examination for various periods subsequent to December 31, 2004.The Company currently believes that all significant filing positions are highly certain and that all of its significant income tax filing positions and deductions will be sustained upon audit.Therefore, the Company has no significant reserves for uncertain tax positions and no adjustments to such reserves were required upon adoption of FIN 48.Interest and penalties resulting from audits by tax authorities have been immaterial and are included in the provision for income taxes in the consolidated statements of operations. Earnings Per Share Basic earnings per share is determined without the effect of any outstanding potentially dilutive stock options or unvested restricted stock and diluted earnings per share is determined with the effect of outstanding stock options and unvested restricted stock that are potentially dilutive.Basic and diluted earnings per share for the three months and nine months ended September 30, 2007 and 2006, respectively, were determined as follows: Three Months Ended September 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 21,229 65,529 $ 0.32 $ 11,584 63,548 $ 0.18 Diluted Earnings Per Share: Net Income $ 21,229 65,529 $ 11,584 63,548 Effect of Dilutive Securities: Stock Grants and Options — 1,797 — 1,780 Net Income Available to Common Stockholders With Assumed Conversions $ 21,229 67,326 $ 0.32 $ 11,584 65,328 $ 0.18 Nine Months Ended September 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 50,533 65,270 $ 0.77 $ 43,148 62,806 $ 0.69 Diluted Earnings Per Share: Net Income $ 50,533 65,270 $ 43,148 62,806 Effect of Dilutive Securities: Stock Grants and Options — 1,810 — 1,949 Net Income Available to Common Stockholders With Assumed Conversions $ 50,533 67,080 $ 0.75 $ 43,148 64,755 $ 0.67 10 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock options to purchase common stock at exercise prices in excess of the average actual stock price for the period that were anti-dilutive and that were excluded from the determination of diluted earnings per share are as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands except per share data) Weighted average anti-dilutive stock options — 221 316 96 Weighted average exercise price $ — $ 16.49 $ 16.57 $ 16.49 Supplementary Information With Respect to the Consolidated Statements of Cash Flows - For the purpose of the consolidated statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.The following is a summary of cash payments made for interest and income taxes: Nine Months Ended September 30, 2007 2006 (In thousands) Cash Payments - Interest payments $ 6,723 $ 4,692 Income tax payments $ 9,597 $ 1,955 (3) LONG-TERM DEBT– The Company had $100.0 million outstanding at September 30, 2007 under its bank credit facility with The Bank of Nova Scotia and several other banks.
